DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitations "biasing members", “clamping mechanisms”, and “loading mechanisms” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use non-structural terms "members" and “mechanisms” coupled with functional language "biasing", “clamping”, and “loading” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as springs, magnet pairs, or piezoelectric actuator(s) for the biasing members; clamps for the clamping mechanisms; and a threaded bolt for the loading mechanism(s).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102 as being anticipated by DE 102017201994 and/or US 2019/0358755 to Ott (NOTE: the English version US 2019/0358755 will be referred to below for citation purposes).
Regarding claims 1-8 Ott discloses a build plate (1), a plurality of workpiece shoes (2) inserted into docks (areas in the plate where ref. 2’s are inserted), the shoes with a slot between jaws (4), each shoe with a biasing member (5) (Fig. 2) that can be piezoelectric [0059], the biasing member between the plate and shoe (Figs. 1 and 2), a clamping mechanism attached includes edge clamps with wedge segment/clamping rail (7), jaw segments (4), and loading 
Regarding claims 9-12 Ott discloses a build plate (1), a plurality of workpiece shoes (2) inserted into docks (areas in the plate where ref. 2’s are inserted), the shoes with a slot between jaws (4), each shoe with a biasing member (5) (Fig. 2) that can be piezoelectric [0059], the biasing member between the plate and shoe (Figs. 1 and 2), a clamping mechanism attached includes jaw segments (4), and alignment plate (7), on blocks (6) adjusted to workpiece (1) (Fig. 3), the bloacks with changing heights/lengths [0054].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of DE 102013213260 to Geiger provided by applicant.
Regarding claims 9-20 Ott discloses the above and additionally discloses an additive printing process with PBF and SLM [0049] but does not show an alignment plate above the workpiece where the biasing member pushes against the alignment plate.
However, Geiger discloses alignment plate(s) (5) that build-up workpiece (1) is pressed against and then moved from the top of an elevating block (Figs. 2A-6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761